Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00322-CV

          AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE, INC.
             d/b/a American Medical Response a/k/a AMR; Noah Wood Lora,
                 Jose Carlos Gamez; and Donna Hay n/k/a Donna Gilbert,
                                      Appellants

                                             v.

               John SEXTON, Individually and as Independent Administrator
                of the Estate of Jackson Sexton, Deceased; and Tracy Sexton,
                                          Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-05743
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the Agreed Motion to Dismiss is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against the parties who
incurred them.

       SIGNED May 21, 2014.


                                              _________________________________
                                              Catherine Stone, Chief Justice